Appeal from an order of the Supreme Court, Genesee County (Robert C. Noonan, A.J.), entered March 14, 2014 in a proceeding pursuant to Real Property Tax Law article 11. The order, among other things, granted respondent Richard Spieola’s motion to vacate a default judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Supreme Court did not abuse its discretion in granting respondent’s renewed motion pursuant to CPLR 5015 (a) (1) seeking to vacate the underlying judgment of foreclosure “for sufficient reason and in the interests of substantial justice” Woodson v Mendon Leasing Corp., 100 NY2d 62, 68 [2003]; see Matter of County of Genesee [Butlak], 124 AD3d 1330 [2015]). Respondent moved to vacate the default judgment shortly after it was obtained and, in his renewed motion, “respondent established both his ability to pay the taxes after the redemption period had ended and the lack of any prejudice to petitioner” (Butlak, 124 AD3d at 1331). Present — Centra, J.P., Peradotto, Lindley, Sconiers and DeJoseph, JJ.